Citation Nr: 1009141	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  04-26 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to April 1997, 
with prior service as a cadet in the United States Air Force 
Academy.  This appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from a December 2001 
rating decision of the Department of Veterans affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  The Board remanded 
the appeal in May 2007.
  
The Veteran requested a hearing before the Board.  The 
requested Travel Board hearing was conducted before the 
undersigned in February 2007.


FINDINGS OF FACT

1.  Without good cause shown, the Veteran did not report for 
VA examination scheduled for August 2009.

2.  The medical evidence fails to establish a current 
diagnosis for the Veteran's complaints of a chronic left knee 
disorder.


CONCLUSION OF LAW

Criteria for establishing entitlement to service connection 
for a left knee disorder have not been met.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310, 4.14 
(2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist Veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between a Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

A letters issued to the Veteran in October 2001 addressed 
most of the elements now required for notice under the VCAA.  
A letter issued in July 2008 following the Board's Remand 
addressed all notice elements listed under 3.159(b)(1), and 
informed the Veteran how disability ratings and effective 
dates are assigned.  Even though the Veteran was not provided 
with the Dingess requirements until after the initial 
adjudication of the claims and until after the Board's May 
2007 Remand, the claim was subsequently readjudicated, no 
prejudice has been alleged, and none is apparent from the 
record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  In any event, because 
the claim is being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the Veteran.  See 
Dingess/Hartman, 19 Vet. App. at 484. 

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Veteran was afforded VA examination in 2004, but 
that examination was not adequate.  Another examination was 
scheduled in August 2009, but the Veteran failed to appear.  
The Court has held that VA's duty to assist the Veteran in 
developing the facts and evidence pertinent to a Veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  VA cannot force the Veteran to appear.  
He has been afforded his right to an examination, and the 
duty to assist has been met.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the Veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained, other than the information 
which might have been expected from the VA examination for 
which the Veteran did not report.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Claim for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition.   
Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).



Facts and analysis

In this case, the Veteran had lengthy service.  There is no 
doubt that he incurred an injury to the left knee in service.  
The Veteran has reported continuity of symptoms, and there is 
evidence of treatment of left knee complaints intermittently 
during service.  The examiner who conducted the 2004 VA 
examination concluded that there was no pathology of the left 
knee, and did not render a diagnosis of a left knee disorder.  
The record suggests that the Veteran has had continued left 
knee complaints since the 2004 VA examination.  The Veteran's 
contention at his February 2007 Travel Board hearing that he 
has a left knee disorder is credible.  Unfortunately, he has 
not submitted medical evidence which establishes that he has 
a current left knee disorder or identifies what the disorder 
is.  

The Board is not authorized to grant service connection for 
an unidentified medical disorder.  Because of the Veteran's 
lengthy service, and the evidence of in-service left knee 
injury, and the credibility of the Veteran's lay testimony as 
to chronicity and continuity of left knee complaints, the 
Board Remanded the claim so that VA examination or medical 
evidence sufficient to identify a current left knee disorder, 
if present, could be obtained.  The Veteran did not report 
for VA examination.  

Evidence in the claims folder indicates that the Veteran was 
mailed two letters to inform him of an examination scheduled 
for August 14, 2009.  One of the letters was sent by first 
class mail, and the second was sent by certified mail.  An 
attempt was made to deliver the certified letter on August 
14, 2009, and notice was left instructing the Veteran to pick 
up the item at a particular Post Office.  

By regulation, the Board must decide the claim on the basis 
of the record.  38 C.F.R. § 3.655 (when a claimant fails to 
report for an examination scheduled in conjunction with an 
original or reopened compensation claim, the claim shall be 
rated based on the evidence of record).  The Veteran has not 
requested that the examination be rescheduled.  The Board has 
the definite impression that some criteria for service 
connection are satisfied.  Certainly, the Veteran incurred an 
injury to his left knee in service.  However, the Board is 
unable to identify what current left knee disorder might have 
resulted from that injury.  The medical evidence is not 
sufficient to allow the Board to determine that there is a 
current left knee disorder which results from the Veteran's 
service, and to identify a medical diagnosis which may be 
assigned to that disorder.  In the absence of a medical 
diagnosis of a current disorder, the Board is not authorized 
to grant service connection for residuals of a left knee 
injury.  


ORDER

The appeal for service connection for residuals of a left 
knee injury must be denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


